COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

ALEJANDRO CUEVAS,                               §
                                                                  No. 08-15-00198-CR
                    Appellant                   §
                                                                    Appeal from the
                                                §
v.                                                                 83rd District Court
                                                §
THE STATE OF TEXAS,                                              of Pecos County, Texas
                                                §
                    Appellee.                                     (TC# P-3113-83-CR)
                                                §


                                MEMORANDUM OPINION

       Alejandro Cuevas has filed a motion to dismiss his appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


                                            STEVEN L. HUGHES, Justice
September 2, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)